In this action, the jury awarded damages to the plaintiff for the injuries she received while riding as a guest passenger in the defendant’s automobile. The defendant files a general motion for a new trial.
There is evidence in the case tending to show that as the defendant drove her car up Western Avenue in Augusta, although she saw and called her passenger’s attention to the fact that an automobile was coming out of Chapel Street, an intersecting way, and was apparently headed directly across Western Avenue, she accelerated the speed of her engine in an attempt to get through the intersection first, the cars came together, and the plaintiff was injured. Apparently disinterested and credible persons who saw the collision testify that the automobiles entered the intersection at practically the same time.
It can not be held that on this record the jury were manifestly wrong in finding that the defendant failed to exercise that mutual forbearance in driving into and through this intersection, which the law imposes upon all travellers upon the highways. Although through the fault of the other driver a collision was indicated, it remained the duty of the defendant to seek to avoid that unfortunate result, even to the extent of stopping and waiting.
The jury being warranted in finding that the negligence of the defendant was a contributing cause of the plaintiff’s injuries, it is no defense to the action that the driver of the other car was also negligent. Contributory negligence on the part of the plaintiff as a *508matter of law is notdisclosed by the evidence. The damages awarded are not excessive. Motion overruled.
Locke, Campbell & Reid, for plaintiff. Butler & Butler, for defendant.